Exhibit 10.08

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AMENDED AND RESTATED AFFILIATION AGREEMENT

FOR DTH SATELLITE EXHIBITION

OF CABLE NETWORK PROGRAMMING

 

 

DIRECTV, INC.

 

and

 

COLORADO SATELLITE BROADCASTING, INC.

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AMENDED AND RESTATED AFFILIATION AGREEMENT

 

FOR DTH SATELLITE EXHIBITION

 

OF CABLE NETWORK PROGRAMMING

 

AGREEMENT, made as of this 15th day of June, 2010, by and between COLORADO
SATELLITE BROADCASTING, INC., a Colorado corporation (“Programmer”), and
DIRECTV, INC., a California corporation (“DIRECTV”).

 

WHEREAS:

 

A.            DIRECTV and Programmer entered into a written agreement entitled
Amended and Restated Affiliation Agreement for DTH Satellite Exhibition of Cable
Network Programming dated September 24, 2007 (the “2007 Agreement”) whereby
Programmer granted DIRECTV the right to distribute certain adult programming
television networks owned and operated by Programmer (individually the
“Service,” or collectively the “Services”, as defined in Section 1.2.1 below)
via the DTH Distribution System (as defined in Section 1.1.2 below) in the
United States, its territories and possessions, including Puerto Rico (the
“Territory”) as restricted herein; and

 

B.            The parties desire to amend various terms of the 2007 Agreement
and herein restate the 2007 Agreement in its entirety.

 

NOW, THEREFORE, IT IS MUTUALLY AGREED AS FOLLOWS:

 

1.             Grant of Rights.

 

1.1           Distribution; Certain Definitions.

 

1.1.1        Programmer hereby grants to DIRECTV the non-exclusive right to
distribute the Services in the Territory via the DTH Distribution System to
DIRECTV Subscribers (as defined in Section 1.1.2 below) during the Term (as
defined in Section 6.1 below) hereof.  DIRECTV shall have the right to use the
names, titles or logos of the Services or any of its programs, or the names,
voices, photographs, music, likenesses or biographies of any individual
participant or performer in, or contributor to, any program or any variations
thereof, subject to the warranties and restrictions set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

1.1.2        The term “DTH Distribution System” shall mean the distribution
system for video and other programming services whereby the programming
satellite signal or feed is received from Programmer’s Delivery Source (as
defined in Section 1.3.3 below) by a DIRECTV turnaround earth-station facility
which compresses and processes the signal or feed and then uplinks it to a DTH
communications satellite (a “DTH Satellite”) for transmission to DIRECTV
Subscribers.  DTH Distribution System shall also include any other method of
distribution that DIRECTV currently and/or subsequently uses to deliver the
Services feed to DIRECTV Subscribers, including, without limitation, MMDS and
terrestrial-based transmission infrastructures such as Internet protocol, fiber
optic, twisted pairs and coaxial cable, provided that in connection with such
delivery methods, DIRECTV complies with the following:  (i) the end users to
whom DIRECTV distributes the Services are DIRECTV Subscribers;  (ii) the
branding and packaging that is received by such DIRECTV Subscribers is
substantially the same as the branding and packaging received by DIRECTV
Subscribers that receive the Services via DIRECTV’s direct to home satellites. 
“DIRECTV Subscribers” shall mean those customers (both residential and
non-residential) authorized by DIRECTV to receive service via the DTH
Distribution System, excluding any customer who to DIRECTV’s knowledge:
(A) charges an admission fee, cover charge, minimum or the like; or
(B) distributes all or any part of the Services to viewers who are not located
in the same residence, dwelling unit, store, hospital room, hotel room or suite,
motel room or suite, office or other singular facility occupied, owned, leased
or otherwise controlled by the customer entitled to receive the Services.  In
all events, the DTH Distribution System shall mean and include all technologies
used to connect a DIRECTV Subscriber’s network of authorized reception devices
(e.g., wireless technology used to connect one or more set-top-boxes).

 

1.1.3        If Programmer grants or has granted to any other distributor that
distributes a Service in the Territory the right to receive and distribute such
Service(s) and/or any Segments (as defined in Section 1.2.1 below) of Service
programming (as any such Segments appear on the Service(s)) or Programmer or an
Affiliated Company (as defined in Section 8.1 below) distributes the
Service(s) (or any portion thereof) itself via a “New Distribution Method” (as
defined below) (including, without limitation, for use in connection with an
Authentication Service, as described in Section 1.1.4 below), then Programmer
will promptly notify DIRECTV thereof in writing and make available to DIRECTV
the right to receive and distribute such programming to DIRECTV Subscribers via
such New Distribution Method under the same terms and conditions such rights
were made available such other distributor directly in exchange for such rights,
provided that if DIRECTV cannot reasonably satisfy such terms and conditions,
Programmer shall offer DIRECTV comparable terms and conditions.  “New
Distribution Method” shall mean, with respect to any other distributor of a
Service in the Territory, any distribution method, device, distribution
technology or format (for example, distribution to hand-held devices,
streamlining to a web site); provided that, in all events, the current
distribution

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

methods of cable television, telco (e.g., via Internet protocol or traditional
fiber lines), direct to home satellite, SMATV and multipoint distribution
service (all as currently utilized in the multichannel video distribution
business) shall not be considered a New Distribution Method.

 

1.1.4        Without limiting the scope of Sections 1.1.2 or 1.1.3 above,
Programmer hereby grants to DIRECTV the following New Distribution Method
rights: DIRECTV shall have the right to distribute all such Service programming
purchased by Service Subscribers pursuant to this Agreement via the Internet,
wireless, mobile and similar technologies, without payment of any incremental
license fees or other consideration to Programmer, to Authenticated Service
Subscribers’ (as defined below) computers, set-top-boxes, mobile devices or
other authorized devices (including, without limitation, via streaming or
download) at no additional fee or charge incremental to such Authenticated
Service Subscribers’ PPV programming charge (other than an equipment charge,
access fee or other similar infrastructure charge) during the viewing window for
each PPV purchase of Service programming (the “Authentication Service”).  In the
event that DIRECTV wishes to charge an incremental fee to its Authenticated
Service Subscribers in connection with any of the above New Distribution
Methods, then the parties shall negotiate in good faith an appropriate license
fee in connection with any related incremental revenues.   “Authenticated
Service Subscribers” shall mean solely those Service Subscribers (as defined in
Section 2.4.1 below) who, prior to receiving any Service programming via the
Authentication Service,  have been authenticated as DIRECTV Subscribers that
subscribe to Service programming; provided that, the manner in which such
subscribers are authenticated shall be comparable in effectiveness to the
authentication of subscribers receiving the Service as part of a package of
services from the DTH Distribution System.  Prior to DIRECTV’s launch of the
Authentication Service, the parties shall negotiate in good faith the terms and
conditions thereof (e.g., which party is serving the content, delivery format,
technical specifications, holdbacks, advertising, etc.); provided that, the
terms and conditions granted to Affiliate with respect to the Authentication
Service shall be no less favorable to Affiliate than the terms and conditions
provided to any other distributor in connection with any similar service or
offering, provided further that if any such terms and conditions are not
relevant to Affiliate or reasonably feasible taking into consideration
Affiliate’s technology and distribution platform, the parties shall agree upon
appropriate comparable terms and conditions as negotiated in good faith.

 

1.2           The Services.

 

1.2.1        The “Services” shall mean and consist of the national feed (or, if
Programmer uses multiple feeds for the Services, such other of such multiple
feeds designated by DIRECTV) of the following [***] programming services:
(i) the programming service commonly known as “Juicy”, which shall consist of
thematically organized [***] scenes which

 

4

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

are sourced from various movies (each [***] segment shall contain up to [***]
scenes and shall in no instance show less than [***] scenes (collectively a
“Segment”)); and (ii) the programming service commonly known as “Real”, which
shall consist of a minimum of [***] unique programs per [***] and [***] unique
programs per [***], including [***] channel premiers per [***] and [***] channel
premiers per [***]. A program may repeat during [***] after its premiere [***],
thereafter it shall not air for a minimum of [***] on Real or for a minimum of
[***] after any subsequent [***] run.  Furthermore, no program on Real shall
repeat more than [***] during any given [***].  All programs on Real will employ
a [***] in which scripted [***] scenes simulate [***] situations.  Juicy shall
contain a minimum of [***] unique Segments per [***] ([***] unique Segments
comprised of [***] unique [***] scenes per [***]).  While [***] of Segments will
be created during the Term, all Segments shall be [***] in that no Segment is
ever [***] with the [***] scenes in the [***]. A Segment may [***] after its
initial [***] and a [***] scene may [***] during [***] after its [***].
Thereafter, a segment and/or a scene shall not [***] for at least [***] or for a
minimum of [***] after any subsequent [***] run.  Furthermore, no Segment shall
[***] more than [***] during any given [***].  Segments shall be no less than
[***] in duration.  The daily start time for Real is [***] and the daily start
time for Juicy is [***]; provided that Programmer shall make commercially
reasonable efforts to accommodate any request by DIRECTV to modify such start
times.  The Services shall be comprised of [***] adult programming depicting
[***] and [***] situations and [***] among consenting adults.  [***] programming
(including individual programs) shall not be exhibited on more than one Service
during any [***] during the Term.  Subject to the foregoing, the Services shall
at all times be [***] the degree of explicitness of programming currently
featured on competing adult services such as the services currently known as
[***] (subject to the description and limitations in Exhibit A, as illustrated
by the programming schedules in Exhibit C).

 

Notwithstanding the foregoing, upon [***] written notice to Programmer, DIRECTV
shall have the sole option at any time during the Term to (A) replace any one of
the Services with any other programming service of the same edit standard (i.e.,
[***]) distributed by Programmer in the Territory and to distribute such other
service under the terms hereof and/or (B) distribute as an additional Service
hereunder (subject to the terms hereof) any or all of the “Additional Services”
described on Exhibit D.  Programmer represents and warrants that the Services
shall reflect adult content limited to the [***] version, as described in
Exhibit A and Schedule I thereto, and shall not contain or depict any acts set
forth in the [***] columns of Schedule I to Exhibit A, or otherwise prohibited
by Exhibit A.  The Services shall not contain any [***]. Notwithstanding the
foregoing, Programmer shall have the right to include Programmer’s brand or
trademark identification on the Services and to include promotional tags or
spots solely for purposes of promoting upcoming programs on the Services (no
more than [***] in each [***] segment of programming content, inclusive of any
Programmer’s Avails (as defined in Section 3 hereof)); provided that in no case
shall such tags or spots promote any programming service other than the

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Services unless otherwise agreed to by the parties (including, without
limitation, any online programming offering).  The Services shall be delivered
to DIRECTV in their entirety, meaning that the programming on the Services, as
received by any Service Subscriber at a given point in time, shall be the same
as the programming that is received by all other subscribers to the Services at
such point in time.  If Programmer or an Affiliated Company (as defined in
Section 8.1 hereof) distributes itself or provides (or offers) any other
programming rights, including, without limitation, DVR push down, high
definition, video-on-demand, interactive or gaming rights (including, without
limitation, data and informational enhancements to the programming contained in
or delivered along with the Services) to any other distributor of the Services
in the Territory, then Programmer shall promptly offer to DIRECTV such rights
upon terms and conditions that are no less favorable to DIRECTV than those
provided to the Other Distributor; provided, however, that if such terms and
conditions are not relevant to DIRECTV or DIRECTV is not reasonably capable of
complying with such terms and conditions taking into consideration DIRECTV’s
business, including, without limitation, DIRECTV’s technology and DIRECTV’s
national platform, then the parties shall negotiate comparable obligations,
terms and conditions in good faith.  The terms hereunder that cannot be reduced
to an economic value shall be no less favorable to DIRECTV than such terms that
are provided to Other Distributors.

 

1.2.2        All rights and title in and to the entire contents of the Services,
including, but not limited to, films and recordings thereof, title or titles,
names, trademarks, concepts, stories, plots, incidents, ideas, formulas,
formats, general content and any other literary, musical, artistic, or other
creative material included therein shall, as between Programmer and DIRECTV,
remain vested in Programmer.

 

1.2.3        DIRECTV is authorized to distribute the Services using satellite
master antenna television system (or similar system) (“SMATV”) operators
(including telephone companies and similar service providers) that serve
multiple dwelling locations, master planned communities, multiple dwelling unit
(“MDU”) buildings or complexes or commercial or business establishments with
multiple television viewing sites via such SMATV systems directly to end users
within such buildings or establishments, subject to Section 1.1.2 above.

 

1.2.4        Programmer shall not propose or impose upon DIRECTV, nor shall
DIRECTV be obligated to pay, any [***] for receipt and distribution of the
Services.

 

1.3           Other Distribution Obligations.  In addition, the parties agree as
follows:

 

1.3.1        Subject to Programmer’s obligations hereunder and DIRECTV’s rights
under Section 17, DIRECTV shall distribute the Services in its entirety, in the
order and at the time transmitted by Programmer without any intentional and
willful editing, delays,

 

6

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

alterations, interruptions, deletions or additions (collectively, the
“Alterations”) excepting: (i) DIRECTV’s electronic guides (including without
limitation, any mosaic or similar guides), (ii) news bulletins and other public
announcements as may be required by emergencies or applicable law; and (iii) a
DIRECTV Subscriber’s use of equipment, programming or other data supplied by
DIRECTV or any third party to make Alterations to the Signal as viewed on a
monitor/television screen. Programmer acknowledges that the DTH Distribution
System requires and applies digital compression and encryption processes prior
to transmission and decryption and decompression processes upon reception and
agrees that such processing does not constitute an alteration and/or other
modification of the Services.  Programmer shall fully encrypt the satellite
signals of the Services utilizing encryption technology commonly used in the
satellite distribution industry.

 

1.3.2        Subject to the terms and conditions of this Agreement, the terms
and conditions upon which DIRECTV distributes the Services to DIRECTV
Subscribers (including, without limitation, Service packaging and retail prices
charged, discounts, etc.) shall be determined by DIRECTV in its sole discretion;
provided that DIRECTV may offer each Service to DIRECTV Subscribers on a [***]
basis (each, a “PPV Offering”) and/or in a [***] (as defined in Section 4 of
Exhibit B).   PPV Offerings shall be made available in blocks of [***] each (or
such other period as the parties shall agree), but not [***] each unless
Programmer consents in writing, which consent shall not be unreasonably withheld
(any such block of time, a “PPV Program”).  If, at any time during the Term,
Programmer allows any other distributor to offer a Service to viewers in a
manner which is more favorable to such other distributor than to DIRECTV (e.g.,
imposing less restrictive requirements on such other distributor than those set
forth immediately above) (“More Favorable Packaging Terms”), then DIRECTV shall
immediately be entitled to such More Favorable Packaging Terms.

 

1.3.3        Programmer shall, at its sole expense, deliver the feeds of the
Services from a U.S. domestic communications satellite in the Territory commonly
used for transmission of television programming (or, at Programmer’s option and
expense, a fiber optic or other facility reasonably acceptable to DIRECTV) (the
“Delivery Source”) to either or both (as designated by DIRECTV) of DIRECTV’s
uplink and broadcast facilities currently located in Castle Rock, Colorado and
Los Angeles, California (collectively, the “Broadcast Centers”).  In connection
with the foregoing, Programmer shall, at its sole cost and expense, provide
DIRECTV with [***] receivers and decoders for the Services for each of the
Broadcast Centers.  Programmer shall have in place appropriate back-up
procedures and process, or shall reserve back-up fiber links between
Programmer’s broadcast center and its satellite uplink center (VYVX), such that
in the event of a failure of the first satellite or fiber link, delivery of the
Services to DIRECTV shall be only minimally interrupted.  The format of the
backup feeds shall be the same format as the primary feeds of the Services.  As
of the Effective Date (defined in Section 6.1), the feeds of the Services shall
be delivered from [***].  The delivery of all feeds hereunder shall be pursuant
to the technical

 

7

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

specifications set forth at Exhibit “E” hereto.

 

1.3.4        Programmer and DIRECTV shall use their respective commercially
reasonable efforts to maintain for the Services a high quality of signal
transmission in accordance with their respective technical standards and
procedures. Programmer agrees to include closed-captioning and/or video
description of the audio portion of the Services as delivered by Programmer to
DIRECTV in a manner sufficient to allow DIRECTV to comply with any applicable
closed-captioning and/or video description obligations as may be imposed upon
DIRECTV or Programmer the rules and regulations of the Federal Communications
Commission (“FCC”) or other governmental body during the Term, as modified from
time to time, and Programmer shall provide DIRECTV certificates of compliance in
connection therewith with the above obligations on a [***] basis during the
Term. Other than as required pursuant to the immediately preceding sentence,
DIRECTV shall have no liability in connection with Programmer’s failure to
prepare, insert or include closed-captioning and/or video description in the
Services as required by this Section 1.3.4.  Accordingly Programmer shall
indemnify, defend and hold harmless DIRECTV, as provided in Section 8 hereof,
against and from any and all losses, liabilities, claims, costs (including
without limitation, any costs of preparing and including closed-captioning
and/or video description in the Services), damages and expenses, including
without limitation, fines, forfeitures, attorneys’ fees, disbursements and court
or administrative costs, arising out of third party claims (including, without
limitation, the action of any Governmental Authority, as such term is defined in
Section 5.2.10 below) as a result of Programmer’s breach of this Section 1.3.4.

 

1.4           Program Guide.  During the Term, Programmer, at its sole cost and
expense, shall provide the daily programming schedule for the Services to
Tribune Media Service (or such other service designated by DIRECTV) in order
that DIRECTV may access the program schedule for purposes on the on-screen
program guide.

 

1.5           VBI.  Programmer acknowledges that digitizing and compressing of
the signals of the Services (the “Signal”) will result in changes to the
Signal.  As a consequence, the DTH Distribution System does not currently
retransmit any data or information contained in the VBI of the Signals except
line 21, fields 1 and 2 (or its digital equivalent), and only carries a single
mono secondary audio program provided that such secondary audio is programmed
twenty-four (24) hours per day/seven (7) days per week (“SAP”), and, in each
case, only when carried in accordance with CEA-608 or CEA-708 (or successor
industry standards), as applicable.  Accordingly, in no event shall DIRECTV be
obligated to transmit more than the primary video and a single stereo pair of
primary audio programs to be associated with the Signal, a single mono SAP
associated with the Signal, and line 21, fields 1 and 2 of the VBI.  Programmer
reserves and retains all rights in and to all signal distribution capacity
contained

 

8

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

within the bandwidth of the Signal, including without limitation, the VBI and
audio subcarriers from its transmission point to the point of reception by
DIRECTV.  DIRECTV retains and reserves any and all rights in and to, and may use
in its sole discretion, all distribution capacity contained within the bandwidth
of the Signals, including, without limitation, the VBI and audio subcarriers,
from the point of reception by DIRECTV to the DIRECTV Subscribers in the
Territory.  Programmer shall not have any rights to use any part of a DIRECTV
Subscriber’s return path for any reason whatsoever.

 

1.6           Change of Satellite.  In the event Programmer either (i) changes
the satellite to which the Services are transmitted to a satellite or other
transmission medium not susceptible to viewing or utilization by DIRECTV’s
then-existing earth station equipment without affecting the receipt of the
signals of any other programming or other services then received (or committed
to be received) by such DIRECTV, (ii) changes the technology used by Programmer
to encrypt the Services to a technology not compatible with DIRECTV’s
then-existing descrambling equipment, or (iii) compresses, digitizes or
otherwise modifies the signal of the Services in such a manner that it cannot be
received or utilized by DIRECTV, then DIRECTV shall have the right to
discontinue carriage of the Services, immediately; provided that this right of
discontinuance and deletion shall not apply to DIRECTV if Programmer agrees to
promptly reimburse DIRECTV for (I) the cost to acquire and install equipment
necessary for DIRECTV to receive the signal of the Services from such new
satellite or other transmission medium, and/or (II) the cost to acquire and
install equipment necessary for DIRECTV to descramble and/or utilize the signal
of the Services; Programmer agrees to [***] provide DIRECTV with [***] prior
written notice of a satellite or technology change as set forth in subsections
(i) through (iii) above.

 

1.7           On-Screen Logos.  It is understood and agreed that DIRECTV may
superimpose a logo or “bug” in a corner of the screen identifying DIRECTV over
the programming of the Services; provided however that DIRECTV’s bug shall
appear only intermittently during any portion of the Services, and provided
further that DIRECTV shall not delete the Service’s own promotion bug or its
on-screen graphics.

 

1.8           Alternate Distribution of Service Programming.  For the sake of
clarity, distribution of a Service in its entirety, regardless of distribution
method, is subject to [***].  Therefore, other than Programmer’s compliance with
[***] and the other terms and conditions of this Agreement, there are no
limitations on Programmer’s ability to authorize unaffiliated third parties to
distribute a Service in its entirety.  Programmer itself (and its Affiliated
Companies) shall not, however, be permitted to [***] a Service (or any other
[***] service substantially similar to a Service) in its entirety.  Distribution
of portions of a Service are not subject to [***] or otherwise restricted
hereunder; provided, however, that such distribution is subject to the

 

9

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

following limitations: [***].  Any Programs that no longer meet the definition
of Current Programming may be distributed [***].  “Current Programming” means
Programs that were first exhibited on a Service within [***].

 

2.             Reports and Payments.

 

2.1                                 Reports; Payments; Audit Rights.  Within
[***] during the Term, DIRECTV shall furnish Programmer (i) a statement
containing a report of (A) the total number of [***] as of [***]; (B) the number
of [***] (defined as the number of [***] for the Services authorized by DIRECTV
for reception by DIRECTV Subscribers, net of any [***] and/or [***] subject to a
[***] (as defined in Paragraph 2 of Exhibit “B”)) for the relevant [***]; and
(C) the total amount of [***] (as defined in Exhibit B, attached hereto, and
made a part hereof) for the relevant [***] and (ii) payment of the License Fees
for the relevant [***], calculated pursuant to Section 2.2 and Exhibit B. 
Programmer shall accord confidential treatment to any information contained in
the aforementioned statement in accordance with Section 15.  At Programmer’s
request, DIRECTV shall permit Programmer’s independent representatives to
review, during the Term (no more than [***]) and for [***] after the end of the
Term and on [***] basis, such DIRECTV Subscriber records as required for the
sole purpose of verifying such statements at reasonable times, upon reasonable
advance written notice and during normal business hours at DIRECTV’s offices. 
Any third party auditors retained by Programmer shall be a certified public
accountant and/or firm specializing in media audits that has no conflict with
DIRECTV (subject to DIRECTV’s reasonable approval).  Such review shall be at
Programmer’s sole cost and expense, unless such review reveals an underpayment
of more than [***], in which case, DIRECTV shall reimburse Programmer the
reasonable cost of such audit and shall promptly make payment of any fees due
and owing, provided (I) DIRECTV does not have a bona fide dispute with the audit
findings; and (II) such audit costs shall not exceed such underpayment.  Such
review shall be conducted during reasonable business hours and in such manner as
not to interfere with DIRECTV’s normal business activities and shall not
continue for more than [***] so long as Programmer is given timely and
reasonable access to the applicable DIRECTV Subscriber records.  Programmer
shall not have the right to examine or inquire into any matters or items which
are embraced by or contained in any such statement after the expiration of [***]
from and after the date of mailing of such statement, and such statement shall
be final and conclusive upon Programmer upon the expiration of such [***] period
notwithstanding that the matters or items embraced by or contained therein may
later be contained or referred to in a cumulative statement pertaining to more
than one accounting period.  Such cumulative statement shall not be subject to
audit by Programmer to the extent the material contained therein was first
reflected on a statement submitted more than [***] prior to the date of mailing
of such cumulative statement.  Programmer shall be forever barred from
maintaining or instituting any action or proceeding based upon, or in anyway

 

10

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

relating to, any matters that are embraced by or reflected on any statement
rendered hereunder, or the accuracy of any item appearing therein, unless
written objection thereto shall have been delivered by Programmer to DIRECTV
within [***] after the date of mailing of the statement on which such
transaction or items was first reflected and unless such action or proceeding is
commenced within [***] after delivery of such written objection.  Programmer may
not commence a new audit until all prior audits have been closed (i.e., after
such closure is confirmed in writing by Programmer) and the results have been
presented to DIRECTV.  If Programmer shall audit DIRECTV’s books and records,
then Programmer shall, within [***] of the conclusion of such audit (i.e., after
the auditors conclude the audit at DIRECTV’s offices), inform DIRECTV in writing
of any claim resulting therefrom (including a true copy of any third party
audit), and, except for the claims set forth in such notice, all statements
rendered by DIRECTV with respect to the period covered by such audit shall be
conclusive and binding on the parties and not subject to further audit.  The
information derived from and the process of such review shall be subject to the
confidentiality provisions of Section 15, and any third party auditor shall be
required to acknowledge in writing its agreement to such confidentiality
provisions.

 

2.2           License Fees.  As full and complete compensation for DIRECTV’s
right to distribute the Services, DIRECTV shall pay to Programmer, on a [***]
basis, for each Service Subscriber receiving the Services from DIRECTV for such
[***], a “License Fee” determined pursuant to Programmer’s rate card for the
Services set forth in Exhibit B hereto.

 

2.3           Late or Non-Payments.  Any amounts that are not subject to a bona
fide dispute by DIRECTV and not paid by DIRECTV after (i) the date payment is
due pursuant to the first sentence of Section 2.1 and (ii) [***] after DIRECTV’s
receipt of written notice from Programmer of such failure by DIRECTV, shall
accrue interest at the rate of [***] or the maximum allowed by law, whichever
shall be the lesser, from the date such amounts were due until they are paid.

 

2.4           [***].

 

2.4.1        [***].

 

2.4.2        At DIRECTV’s election, Programmer shall (i) permit DIRECTV’s
independent representatives to review, during the Term (no more than [***]) and
for [***], such Programmer records as required for the sole purpose of verifying
Programmer’s compliance with the terms of Section 2.4, at reasonable times, upon
reasonable advance written notice and during normal business hours at
Programmer’s offices, or (ii) provide to DIRECTV an annual statement, certified
by Programmer’s chief financial officer, certifying compliance with the
provisions of Section 2.4.  Such review shall be at DIRECTV’s sole cost and
expense, unless such review

 

11

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

reveals an overpayment by DIRECTV of more than [***], in which case, Programmer
shall promptly reimburse DIRECTV for the reasonable cost of such audit and shall
promptly make payment of any monies due and owing, provided (A) Programmer does
not have a bona fide dispute with the audit findings; and (B) such audit costs
shall not exceed such overpayment.  The information derived from and the process
of such review shall be subject to the confidentiality provisions of Section 15,
and any third party auditor shall be required to acknowledge in writing its
agreement to such confidentiality provisions.

 

3.                                       Advertising.

 

Subject to Section 1.2.1 above, Programmer hereby represents and warrants that
the Services shall not contain any [***] during the Term; provided, however,
that Programmer shall have the right to include [***] on the Services up to a
total of [***] at the end of each [***] of programming (“Programmer’s Avails”). 
Programmer’s Avails may be covered by DIRECTV via the insertion of [***]
(“DIRECTV Avails”).  Subject to the foregoing, under no circumstances may [***]
promote any [***].  The Avails provided by Programmer to DIRECTV shall be no
less favorable (in terms of the [***] of the Avails and so forth) than those
provided to any other distributor of the Services.  Programmer shall properly
[***], all Avails to enable DIRECTV to [***].  Under no circumstances shall a
Service be permitted to include, directly or indirectly, [***].  For the
avoidance of doubt, Programmer’s Avails shall not contain any promotion of any
[***].

 

4.             Marketing and Promotion.

 

In addition to other rights granted herein, Programmer hereby grants to DIRECTV,
during the Term and in the Territory only, the following rights, but not the
obligation, to be exercised by DIRECTV in its sole discretion with respect to
its marketing of the Services: (i) the right to use any and all marketing
materials reasonably requested from Programmer by DIRECTV (which materials shall
be provided at [***] to DIRECTV) for the purpose of marketing the Services;
(ii) the right to manufacture and produce its own marketing materials, subject
to the prior approval of Programmer, such approval not to be unreasonably
withheld or delayed; and (iii) the right to use the names, voices, music,
recordings, images, and likenesses of any and all performers in and other
persons related to the Services, and the right to use Programmer’s name and logo
to market the Services [***].  Programmer shall promote DIRECTV’s carriage of
the Services [***] as it promotes the carriage of the Services by any other
[***] (including, without limitation, the [***] and [***]); provided, however,
that Programmer shall provide DIRECTV with prior written notification of any
[***] of DIRECTV’s [***] of the Services by Programmer, and any such [***] shall
be subject to DIRECTV’s prior approval.  Notwithstanding the foregoing, DIRECTV
may cease marketing and promoting the Services if DIRECTV, in its absolute sole
determination, reasonably believes that marketing or promoting the Services may
be politically harmful to

 

12

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

DIRECTV or its Affiliated Companies or adversely affect the corporate image that
DIRECTV or its Affiliated Companies desires to maintain at such time.  In the
event that DIRECTV, in its sole discretion, elects to undertake a [***] on
behalf of the Services, DIRECTV shall furnish a [***] to Programmer, and
Programmer and DIRECTV shall work in good faith to jointly implement such plan.

 

5.             Representations, Warranties and Covenants.

 

5.1           By DIRECTV.  DIRECTV warrants, represents and covenants to
Programmer that it:

 

5.1.1        is in compliance with and will comply with all material Laws (as
defined below) with respect to its rights and obligations under this Agreement,
including without limitation, all relevant provisions of the Cable Television
Consumer Protection and Competition Act of 1992 (as may be amended and any
successor, replacement or similar Law or statute) and any and all regulations
issued pursuant thereto (as used herein, “Law” shall mean any FCC and any other
governmental (whether international, federal, state, municipal or otherwise)
statute, law, rule, regulation, ordinance, code, directive or order, including
without limitation, any court order);

 

5.1.2        has the power and authority to enter into this Agreement and to
fully perform its obligations hereunder;

 

5.1.3        shall distribute the Services in the Territory in accordance with
and subject to the terms and conditions set forth in this Agreement;

 

5.1.4        shall, except as otherwise set forth herein, (A) arrange and pay
for reception of the Services (excluding any authorization fees) from the U.S.
domestic communications satellite from time-to-time designated by Programmer to
DIRECTV with DIRECTV’s approval of such designation; and (B) acquire and
maintain, at DIRECTV’s sole expense, any equipment, including, without
limitation, backup or reserve descramblers, which may be necessary to decode and
unscramble the signal(s) for the Services;

 

5.1.5        shall not, without Programmer’s consent, knowingly authorize or
cause or knowingly permit any portion of the Services to be recorded,
duplicated, cablecast, exhibited or otherwise used (except on a videocassette
recorder or other home or personal recording device for private, noncommercial
use) for any purpose other than for distribution by DIRECTV at the time the same
is made available;

 

13

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

5.1.6        shall not, without Programmer’s prior written approval, use the
names, titles or logos of the Services or any of its programs, or the names,
voices, photographs, likenesses or biographies of any individual participant or
performer in, or contributor to, any program or any variations thereof, for any
purpose other than in material intended to advise DIRECTV Subscribers or
potential DIRECTV Subscribers of the availability and scheduling of the Services
or as a channel identifier.  The restrictions set forth in this Section 5.1.6
shall apply only to the extent they are applied by Programmer uniformly with
respect to all of its distributors of the Services, and shall not apply if
DIRECTV has received a valid authorization from a third party for any of the
uses described in this Section 5.1.6;

 

5.1.7        has obtained, and shall maintain in full force during the Term
hereof, such federal, state and local authorizations as are material and
necessary to operate the business it is conducting in connection with its rights
and obligations under this Agreement; and

 

5.1.8        the obligations created by this Agreement, in so far as they
purport to be binding on DIRECTV, constitute legal, valid and binding
obligations of DIRECTV enforceable in accordance with their terms.

 

5.2           By Programmer.  Programmer warrants, represents and covenants to
DIRECTV that:

 

5.2.1        to its best knowledge after diligent review and receipt of advice
of counsel with respect hereto, it is in compliance with and will throughout the
Term continue to comply with all Laws applicable to, or with respect to, the
Services and the provision of the Services to DIRECTV, and Programmer’s rights
and obligations under this Agreement with respect to the Services and
Programmer’s obligations hereunder, including without limitation, FCC rules and
regulations governing the Services, if any, all relevant provisions of the Cable
Television Consumer Protection and Competition Act of 1992, and the
Communications Act of 1934, the effective portions of the Communications Decency
Act of 1996 (as any or all may be amended and any successor, replacement or
similar Laws) and any regulations promulgated under any applicable law or any of
the foregoing;

 

5.2.2        it has the power and authority to enter into this Agreement and to
fully perform its obligations hereunder and once executed this Agreement shall
constitute a valid and binding agreement of Programmer enforceable in accordance
with its terms;

 

5.2.3        the general quality and quantity of programming on the Services
shall not materially change from that existing as of the date of this Agreement,
and the genre of programming shall not materially change from that described in
Section 1.2.1 and existing on the

 

14

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

date of this Agreement;

 

5.2.4        it has obtained, and shall maintain in full force during the Term
hereof, such federal, state and local authorizations as are material and
necessary to operate the business it is conducting in connection with its rights
and obligations under this Agreement;

 

5.2.5        it has secured and shall maintain in full force during the Term
hereof all rights necessary for DIRECTV to use and enjoy its rights in
connection with its distribution of the Services and all programming provided as
part thereof, as a whole or in parts, as PPV Offerings in the Territory,
including, without limitation, obtaining or all necessary trademarks,
copyrights, licenses and any and all other proprietary intellectual property and
other use rights necessary in connection with, and for DIRECTV’s distribution
of, the Services (including without limitation, the right to use the names,
titles or logos of the Services or any of its programs, the promotional
materials supplied or approved by Programmer,  the names, voices, photographs,
music, likenesses or biographies of any individual participant or performer in,
or contributor to, any program or any variations thereof) and to perform its
obligations hereunder and grant the rights granted pursuant to Section 1;

 

5.2.6        it shall not, without DIRECTVs prior written approval, use the name
or logo for “DIRECTV” or any other works owned or controlled by DIRECTV (and its
related companies);

 

5.2.7        as of the date hereof, the programming on the Services consists of
and during the Term hereof such programming shall consist of, that programming
described in Section 1.2.1;

 

5.2.8        there are no (and it covenants that it shall not enter into
directly or indirectly, allow or otherwise permit any) affiliation, distribution
or any other agreements, whether written or oral, granting to distributors
and/or any other third party, person or entity any form or type of exclusive or
other rights that would limit or restrict in any way DIRECTV’s rights to
distribute the Services in the Territory;

 

5.2.9        the obligations created by this Agreement, in so far as they
purport to be binding on Programmer constitute legal, valid and binding
obligations of Programmer enforceable in accordance with their terms;

 

5.2.10      it has not (and none of its principals or Affiliated Companies have)
been convicted for the criminal violation of, and/or has not been found by the
FCC or other federal, state or local governmental authority with appropriate
jurisdiction (collectively, the

 

15

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

“Governmental Authority”) to have violated, any federal, state or local law or
regulation as applicable concerning illegal, indecent or obscene material or the
transmission thereof (the “Obscenity Laws”), and Programmer is not currently
aware of any pending investigation (including, without limitation, a grand jury
investigation) involving the Services (or any content included in the Services)
or any pending proceeding against Programmer (or any of its principals or
Affiliated Companies) for the violation of any Obscenity Laws;

 

5.2.11      it will notify DIRECTV as soon as possible, but in no event later
than the close of business on the same Business Day upon which Programmer
receives notice of, or becomes aware of, any pending investigation by any
Governmental Authority, or any pending criminal proceeding against Programmer
(or any of its principals or Affiliated Companies), which investigation or
proceeding concerns distribution of the Services or programming in the Services,
including without limitation, investigations and/or proceedings concerning
potential violations of Obscenity Laws.  For purposes of this Section 5(2)(11),
Programmer shall be deemed to be aware of any such investigation or proceeding
if any of the directors, officers, outside attorneys or employees of managerial
status of Programmer or an Affiliated Company has received any communication
about or otherwise becomes aware of any such investigation or proceeding;

 

5.2.12      the Services, and all programming provided as part thereof,
Programmer provides DIRECTV hereunder (A) is not intended to be obscene and, to
the best of Programmer’s knowledge after diligent review, would not be found to
be obscene in any jurisdiction in the Territory, and (B) complies with and, at
all times that this Agreement is in effect, shall comply with the description
and associated restrictions set forth in the definition of “Service” and
“Services” in Section 1.2.1, Exhibit A and Schedule I thereto, including,
without limitation, Programmer represents and warrants that the Services shall
reflect adult content limited to the [***] type, as described in Schedule I, and
shall under no circumstances contain or depict any acts set forth in the [***]
column thereof;

 

5.2.13      to its best knowledge after diligent review and receipt of advice of
legal counsel with experience in such matters, it is in compliance with and will
throughout the Term continue to comply with 18 USC 2257 or 28 CFR 75 or any
successor legislation or code.  Programmer has prepared, maintained and
executed, and at all times during the Term and for a period of seven (7) years
thereafter shall, prepare, maintain and execute any documents or records, and
provide Affiliate with copies of any documents or records which are required by
Title 18, U.S.C. § 2257, as amended, and/or the associated regulations found at
28 C.F.R. 75.1 et. seq., as amended, and/or any successor statute or regulation
(“Section 2257”).  Programmer warrants and represents that it is in possession
of such documents and records, and maintains them in accordance with
Section 2257.  Programmer agrees to appoint a “record custodian” as

 

16

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

required under Section 2257, and will keep DIRECTV apprised of the physical
address where all required records are compiled and maintained pursuant to
Section 2257, along with the name of the records custodian.  Programmer will
display a conspicuous disclosure statement on all depictions of ‘actual sexually
explicit conduct’ contained in the Services as required by Section 2257, which
statement identifies the records custodian for the content and describes the
physical location where the records relating to the content may be inspected as
required under applicable law.  If required by law, Programmer will be
identified as a “primary producer” in any and all disclosure statements
associated with the Services pursuant to Section 2257.  Programmer further
agrees to cooperate with DIRECTV in connection with any inspections or
government inquiries initiated pursuant to Section 2257.   DIRECTV shall have
the right to inspect such documents and records at any time during regular
business hours at Programmer’s location for maintaining the records with five
(5) business days’ prior written notice from DIRECTV;

 

5.2.14      it has and throughout the Term will have a “through-to-the-viewer”
license (as such term is commonly understood in the entertainment industry) from
the applicable music performing rights societies and organizations (i.e., ASCAP,
BMI and SESAC), in respect of all music rights contained in the Services;

 

5.2.15      it has, and shall have throughout the Term, the sole and exclusive
right and authority to authorize the exhibition, distribution and marketing of
the Services, and the ability to grant any or all of the rights actually granted
and those contemplated hereunder shall remain exclusively with Programmer
throughout the Term; and

 

5.2.16      as of date hereof, it is in compliance with [***].

 

6.             Term; Termination.

 

6.1           Term; Extension.  The term of this Agreement shall be for the
period commencing on June 15, 2010 (the “Effective Date”) and continuing through
[***] (the “Term”). DIRECTV shall have the option, in its sole discretion, to
extend the Term on the same terms and conditions for [***].

 

6.2           Termination for Breach, Bankruptcy; Discontinuance of Business. 
In addition to any other rights or remedies, in equity or at law, this Agreement
may be terminated by either party (the “Affected Party”), in its discretion, at
any time after any of the following occurrences, except as provided in this
Agreement, with respect to the other party (the “Other Party”):

 

6.2.1        any breach of any material representation, warranty or covenant

 

17

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

made herein or the failure by the Other Party, its successors or assigns to
perform any material obligation hereunder which is not cured within [***] after
receipt of written notice thereof from the Affected Party or as to which
reasonable steps to cure have not been commenced within such period (or are not
thereafter diligently pursued and completed within [***]);

 

6.2.2        the filing of a petition in bankruptcy or for reorganization by or
against the Other Party under any bankruptcy act; the assignment by the Other
Party for the benefit of its creditors, or the appointment of a receiver,
trustee, liquidator or custodian for all or a substantial part of the Other
Party’s property, and the order of appointment is not vacated within thirty (30)
days; or the assignment or encumbrance by the Other Party of this Agreement
contrary to the terms hereof; or

 

6.2.3        if DIRECTV discontinues operation of the DTH Distribution System,
or Programmer discontinues operation and distribution of the Services.  Neither
party shall have any further liability to the other, other than as set forth in
Section 6.6 below, for the discontinuance of the DTH Distribution System or the
Services, as the case may be; provided that such discontinuance is not in
connection with, and does not arise from, DIRECTV’s or Programmer’s breach of
this Agreement.

 

6.3           Termination by DIRECTV.  In addition to any other rights or
remedies, in equity or at law, and except as set forth in subsection 6.3.3,
DIRECTV may terminate any Service, or this Agreement, upon thirty (30) days’
prior written notice to Programmer:

 

6.3.1        if at any time the general quality and quantity of programming on
the Services materially changes from that existing as of the date of this
Agreement, or the genre of programming materially changes from that described in
Section 1.2.1 and existing on the date of this Agreement, as determined by
DIRECTV in its sole discretion; [***];

 

6.3.2        in the event of a Programmer Transfer (as defined below) other than
(A) with DIRECTV’s prior written consent to the assignment of this Agreement to
a new entity, which consent shall not be unreasonably withheld, (B) as the
result of a merger into or sale or transfer directly or indirectly to a
wholly-owned subsidiary, (C) or a transfer of a percentage of the assets or
stock ownership of Programmer or the Services where Programmer retains ownership
of at least fifty percent (50%) of the assets or stock thereof.   “Programmer
Transfer” shall mean a change in the ownership of Programmer (or the parent of
Programmer) or any transfer, conveyance, exclusive license, transfer or
disposition of all or substantially all of the assets or business of Programmer
(or the parent of Programmer), whether by operation of law or otherwise, the
result of which is that a new entity, person or group of persons, directly or
indirectly, has the ability (A) to elect or control the votes of the majority of
the board of directors

 

18

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

or other governing body of Programmer (or the parent of Programmer), (B) to
control more than 50% of the voting interests of Programmer (or the parent of
Programmer), or (C) to direct or cause the direction of the general management
and policies of Programmer (or the parent of Programmer); or

 

6.3.3        for any reason, as determined by DIRECTV in its sole discretion, as
follows: (A) with respect to the two Services described in the first paragraph
of Section 1.2.1 (or any successor to either such Service), upon six (6) months
prior written notice, and (B) with respect to any Services that are incremental
to the two Services described in the first paragraph of Section 1.2.1, upon
ninety (90) days prior written notice.

 

6.5           Offsets.  Without limiting any other remedies available to it
under this Agreement, by law or at equity and, notwithstanding anything to the
contrary herein, DIRECTV shall have the right [***] to withhold and reserve from
any monies whatsoever payable to Programmer or its designee hereunder, sums
reasonably sufficient to secure DIRECTV from and against Programmer’s material
breach of any of its obligations under this Agreement [***].

 

6.6           Force Majeure.  Notwithstanding any other provision in this
Agreement, neither Programmer nor DIRECTV shall have any liability to the other
or any other person or entity with respect to any failure of Programmer or
DIRECTV, as the case may be, to transmit or distribute the Services or perform
its obligations hereunder if such failure is due to any failure or degradation
in performance of the Delivery Source or the DTH Satellite(s) or transponders on
such satellites (as applicable) or of the DTH Distribution System (in which
case, DIRECTV shall be excused from its distribution obligations under this
Agreement), or of any scrambling/descrambling equipment or any other equipment
owned or maintained by others (including, without limitation, DIRECTV’s
automated billing and authorization system), any failure at the origination and
uplinking center used by Programmer or DIRECTV, any labor dispute, fire, flood,
riot, legal enactment, government regulation, Act of God, or any cause beyond
the reasonable control of Programmer or DIRECTV, as the case may be (a “Force
Majeure”), and such non-performance shall be excused for the period of time such
failure(s) causes such non-performance; provided, however, that if DIRECTV
determines in its sole discretion that it is commercially or technically
unfeasible to cure a Force Majeure with respect to the DTH Distribution System
or DTH Satellite and so notifies Programmer, then either party may terminate
this Agreement effective upon written notice to the other party.  The parties
acknowledge and agree that although the Services may at any given time be
uplinked to only one of several DTH Satellites, failure or degradation in any of
such DTH Satellites may require DIRECTV to reduce the number of programming
services available for allocation among all of the DTH Satellites, with such
reduction including, without limitation, curtailment or termination

 

19

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

of the distribution of the Services by DIRECTV, at DIRECTV’s sole discretion. 
Accordingly, Programmer further acknowledges and agrees that the provisions set
forth in the first sentence of this Section 6.6 shall apply and shall exculpate
DIRECTV and excuse the performance of DIRECTV hereunder in the event of a
failure or degradation of any of the DTH Satellites or the transponders on any
such satellites, regardless of whether the satellite to which the Services are
uplinked at the time of such failure or degradation is itself the subject of
such failure or degradation.

 

6.7           Survival.  Termination of this Agreement pursuant to this
Section 6 shall not relieve either party of any of its liabilities or
obligations under this Agreement, including without limitation those set forth
below in Section 8, which shall have accrued on or prior to the date of such
termination.

 

7.             Separate Entities.  No officer, employee, agent, servant or
independent contractor of either party hereto or their respective subsidiaries
or DIRECTVs shall at any time be deemed to be an employee, servant or agent of
the other party for any purpose whatsoever, and the parties shall use
commercially reasonable efforts to prevent any such misrepresentation.  Nothing
in this Agreement shall be deemed to create any joint venture, partnership or
principal-agent relationship between Programmer and DIRECTV, and neither shall
hold itself out in its advertising or in any other manner which would indicate
any such relationship with the other.

 

8.             Indemnification; Limitation of Liability; Insurance.

 

8.1           By Programmer.  Programmer shall indemnify, defend and hold
harmless each of DIRECTV, its Affiliated Companies (as defined below), DIRECTV’s
contractors, subcontractors and authorized distributors and the directors,
officers, employees and agents of DIRECTV, such Affiliated Companies and such
contractors, subcontractors and distributors (collectively, the “DIRECTV
Indemnitees”) from, against and with respect to any and all claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ and expert’s
fees) incurred in connection with any third party claim (including, without
limitation, a claim by any Governmental Authority) against any of the DIRECTV
Indemnitees arising out of (i) Programmer’s breach or alleged breach of any
provision of this Agreement, (ii) any content contained in the Services,
(iii) the distribution or cablecast of any programming of the Services which
violates or requires payment for use or performance of any copyright, right of
privacy or literary, music performance or dramatic right or other intellectual
property right, or that violates any Law or that infringes upon the rights of
any third party, (iv) Programmer’s advertising and marketing of the Services,
(v) any other materials, including advertising or promotional copy, supplied or
permitted by Programmer, and/or (vi) the preparation and delivery of the Signal
by Programmer up to the point of authorized reception by DIRECTV at its
Broadcast Center.  In

 

20

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

addition, Programmer shall pay and hold the DIRECTV Indemnitees harmless from
any federal, state, or local taxes or fees which are based upon revenues derived
by, or the operations of, Programmer.  As used in this Agreement, “Affiliated
Company(ies)” shall mean, with respect to any person or entity, any other person
or entity directly or indirectly controlling, controlled by or under common
control (i.e., the power to direct affairs by reason of ownership of voting
stock, by contract or otherwise) with such person or entity and any member,
director, officer or employee of such person or entity.

 

8.2           By DIRECTV.  DIRECTV shall indemnify and hold harmless each of
Programmer, its Affiliated Companies, Programmer’s contractors, subcontractors
and authorized distributors, each supplier to Programmer of any portion of the
Services hereunder and each participant therein and the directors, officers,
employees and agents of Programmer, such Affiliated Companies, such contractors,
subcontractors and distributors and such suppliers and participants therein
(collectively, the “Programmer Indemnitees”) from, against and with respect to
any and all claims, damages, liabilities, costs and expenses (including
reasonable attorneys’ and experts’ fees) incurred in connection with any third
party claim (including, without limitation, a claim by any Governmental
Authority) against the Programmer Indemnitees arising out of (i) DIRECTV’s
breach or alleged breach of any provision of this Agreement, (ii) the
distribution by DIRECTV of the Services (except with respect to claims relating
to the content of the Services for which Programmer is solely responsible
pursuant to Section 8.1(ii) and Section 8.1(iii)), (iii) DIRECTV’s advertising
and marketing of the Services (except with respect to such advertising and
marketing materials or content supplied or approved by Programmer), and (iv) any
other materials, including advertising or promotional copy, supplied by
DIRECTV.  In addition, DIRECTV shall pay and hold Programmer harmless from any
federal, state, or local taxes or fees, including any fees payable to local
franchising authorities, which are based upon revenues derived by, or the
operations of, DIRECTV.

 

8.3           Survival.  Termination of this Agreement shall not affect the
continuing obligations of each of the parties hereto as indemnitors hereunder. 
The party wishing to assert its rights set forth in this Section 8 shall
promptly notify the other in writing of any claim or legal proceeding with
respect to which such party is asserting such right.  Upon the written request
of an indemnitee, the indemnitor will (1) assume the sole control of the defense
and settlement of any claim, demand or action against such indemnitee and/or
(2) allow the indemnitee to participate in the defense thereof, such
participation to be at the expense of the indemnitee.  Settlement by the
indemnitee without the indemnitor’s prior written consent shall release the
indemnitor from the indemnity as to the claim, demand or action so settled.

 

8.4           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT:

 

21

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

8.4.1        IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT, OCCASIONED BY ANY FAILURE TO
PERFORM OR THE BREACH OF ANY OBLIGATION UNDER THIS AGREEMENT FOR ANY CAUSE
WHATSOEVER, WHETHER BASED ON NEGLIGENCE.

 

8.4.2        IN NO EVENT SHALL ANY PROJECTIONS, FORECASTS, ESTIMATIONS OF SALES
AND/OR MARKET SHARE OR EXPECTED PROFITS, OR OTHER ESTIMATIONS OR PROJECTIONS BY
PROGRAMMER OR DIRECTV OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
AFFILIATES, REGARDING OR RELATED TO PROGRAMMER’S OR DIRECTV’S DTH BUSINESS BE
BINDING AS COMMITMENTS OR, IN ANY WAY, PROMISES BY PROGRAMMER OR DIRECTV.

 

8.5.          Insurance.             Without limiting Programmer’s
representations, warranties and indemnification obligations under this
Agreement, Programmer shall secure, at its sole cost and expense, the insurance
policy (the “Insurance” and/or the “Policy” set forth in this paragraph. 
Programmer shall obtain a media/professional liability insurance policy covering
Programmer’s distribution of the Services during the Term (including the
distribution by DIRECTV authorized under this Agreement) [***] in the minimum
amount of [***] dollars [***] per claim and [***] dollars [***] in the
aggregate, with a deductible of not greater than [***] dollars[***].  The Policy
shall be in form and substance reasonably acceptable to DIRECTV, and shall name
DIRECTV (and those “Affiliates” (defined below) identified by DIRECTV) as
insureds thereon.  The Insurance shall contain an endorsement that negates the
“other insurance” claims in the Policy, and shall contain a statement that the
insurance being provided therein is primary.  For purposes of this Agreement,
“Affiliate” shall mean any corporation or other person or entity controlling, or
controlled by, or under common control with a party or third person, as the case
may be.  Programmer shall provide DIRECTV and those Affiliates identified by
DIRECTV with a certificate evidencing the Insurance required by this paragraph
on or before the Services Commencement Date.  Programmer shall ensure that
DIRECTV is notified in writing thirty (30) days in advance of any actual or
proposed change to such insurance, and no such change (and no such Insurance,
nor DIRECTV’s failure to disapprove of or object to the lack thereof) shall
diminish Programmer’s obligations under this Agreement.

 

9.             Notices.  Except as set forth below, all notices hereunder shall
be in writing and delivered by hand or sent by certified mail, postage prepaid
and return receipt requested, fax, or by an overnight delivery service to the
receiving party at its address set forth above or as otherwise designated by
written notice.  Notice to Programmer shall be provided as follows:

 

22

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Colorado Satellite Broadcasting, Inc.

7007 Winchester Circle, Suite 200

Boulder, CO 80301

Attention:  Ken Boenish, President

Fax:  (303) 527-2872

cc:  General Counsel

Fax: (303) 527-2872

 

Notice to DIRECTV shall be provided as follows:

 

DIRECTV, Inc.

2230 East Imperial Highway

El Segundo, California 90245

Attention:  Senior Vice President, Programming

Fax:  (310) 964-5416

cc:  Executive Vice President and General Counsel

Fax:  (310) 964-4991

 

Notice given by hand shall be considered to have been given on the date
delivered or, if delivery is refused, as of the date presented.  Notice given by
mail shall be considered to have been given five (5) days after the date of
mailing, postage prepaid certified (return receipt requested).  Notice given by
facsimile machine shall be considered to have been given on the date receipt
thereof is electronically acknowledged.  Notice given by an overnight delivery
service shall be considered to have been given on the next business day.

 

10.           Waiver.  The failure of any party to insist upon strict
performance of any provision of this Agreement shall not be construed as a
waiver of any subsequent breach of the same or similar nature.  Subject to
Section 8.4 above, all rights and remedies reserved to either party shall be
cumulative and shall not be in limitation of any other right or remedy which
such party may have at law or in equity.

 

11.           Binding Agreement; Assignment.  Subject to DIRECTV’s rights under
Section 6.3.2, this Agreement shall be binding upon the parties hereto and their
respective successors and assigns, except that it may not be assigned by
transfer, by operation of law or otherwise, without the prior written consent of
the non-transferring party, which shall not be unreasonably withheld; provided,
however, that DIRECTV may assign its rights and obligations under this
Agreement, in whole or in part (including without limitation, DIRECTV’s right to
distribute the Services) (i) to an Affiliated Company or to a successor entity
to DIRECTV’s DTH business; (ii) to a third party

 

23

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

as part of preparing to go or going public or as part of a merger, consolidation
or sale of all substantially all of the assets of DIRECTV or (iii) to a third
party, provided DIRECTV remains primarily liable for the performance of such
third party’s obligations hereunder.

 

12.           Laws of California.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be fully performed therein by residents of the State of
California, except to the extent that the parties’ respective rights and
obligations are subject to mandatory local, State and Federal laws or
regulations. The parties hereby agree that the jurisdiction of, or the venue of,
any action brought by either party shall be in a state or federal district court
sitting in the Los Angeles, California and both parties hereby agree to waive
any right to contest such jurisdiction and venue.

 

13.           Entire Agreement and Section Headings.  This Agreement, of which
the Exhibits attached hereto form an integral part, sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements, or understandings
relating to the subject matter hereof (including, without limitation, the 2007
Agreement).  This Agreement shall not be modified other than in a writing,
signed by each of the parties hereto. The section headings hereof are for the
convenience of the parties only and shall not be given any legal effect or
otherwise affect the interpretation of this Agreement.

 

14.           Severability.  The parties agree that each provision of this
Agreement shall be construed as separable and divisible from every other
provision and that the enforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision hereof.  In the
event that a court of competent jurisdiction determines that a restriction
contained in this Agreement shall be unenforceable because of the extent of time
or geography, such restriction shall be deemed amended to conform to such extent
of time and/or geography as such court shall deem reasonable.

 

15.           Confidentiality.

 

15.1         The parties agree that they and their employees have maintained and
will maintain, in confidence, the terms and provisions of this Agreement, as
well as all data, summaries, reports, proprietary information, trade secrets and
information of all kinds, whether oral or written, acquired or devised or
developed in any manner from the other party’s personnel or files (the
“Confidential Information”).  In the event Confidential Information is requested
by a third party pursuant to a discovery request, subpoena or other such request
or device, the party to whom such request is directed shall notify the other
party in writing in order to afford the party an opportunity to object. 
Notwithstanding the above, Confidential Information may be disclosed in the
following circumstances: (i) (A) by mutual agreement; (B) to the extent
necessary to

 

24

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

comply with the law (including SEC reporting requirements) or the valid order of
a court of competent jurisdiction, in which event the disclosing party shall so
notify the other party as promptly as practicable (and, in any event, prior to
making any disclosure) and shall seek confidential treatment of such information
(including by redacting any such information to the greatest extent possible),
or in connection with any arbitration proceeding; (C) as part of its normal
reporting or review procedure to its parent company, its auditors and its
attorneys, and such parent company, auditors and attorneys agree to be bound by
the provisions of this Section 15; (D) in order to enforce any of its rights
pursuant to this Agreement; or (E) in the case of DIRECTV, to the NRTC,
potential investors, insurers, financing entities or any entity engaged in
DIRECTV’s DBS business; provided, however, that such person described above
agrees to be bound by the provisions of this Section 15; or (ii)(A) at the time
of disclosure to the recipient the Confidential Information is in the public
domain; or (B) after disclosure to the recipient the Confidential Information
becomes part of the public domain by written publication through no fault of the
recipient.  During the Term, neither party shall issue an independent press
release with respect to this Agreement or the transactions contemplated hereby
without the prior written consent of the other party.  Breach of this last
sentence shall be deemed a material breach of this Agreement.

 

15.2         Notwithstanding Section 15.1, Programmer specifically acknowledges
and agrees that any lists of DIRECTV’s customers or users, and all information
related to such customers and users, is confidential and proprietary information
of DIRECTV and cannot be disclosed by Programmer or used by Programmer for any
purpose or use whatsoever, other than for its review at DIRECTV’s offices as
part of Programmer’s audit rights hereunder to determine if Programmer has been
paid the License Fees due to it by DIRECTV.  Also notwithstanding Section 15.1,
Programmer further acknowledges and agrees that under no circumstances will it
in any way: disclose information (whether personally identifiable or not) to any
third party regarding DIRECTV’s customers or users or engage in any direct
mailing or telephone solicitation which DIRECTV’s customers or users do not
previously and expressly approve (whether orally or in writing) or previously
and expressly request (whether orally or in writing), or which DIRECTV does not
previously and expressly approve in writing in DIRECTV’s sole discretion.

 

16.           Inadequacy of Money Damages.  Programmer and DIRECTV hereby
acknowledge and agree that DIRECTV’s distribution and marketing of the Services
pursuant to the terms and conditions contained herein are of the essence of this
Agreement.  DIRECTV further acknowledges and agrees that such carriage and
marketing requirements, subject to Force Majeure and other conditions of this
Agreement, are special and unique, and that Programmer may not be adequately
compensated by the payment of money damages in the event that

 

25

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

DIRECTV failed to comply with any of such requirements.  Programmer acknowledges
and agrees that the grant of rights to DIRECTV hereunder are special and unique,
and that DIRECTV may not be adequately compensated by the payment of money
damages in the event that Programmer failed to comply with any of its
obligations under this Agreement, including without limitation, providing access
to any Service programming to DIRECTV, as required hereunder.

 

17.           Cessation of Program Distribution.   If DIRECTV in good faith
reasonably believes that DIRECTV’s provision of any of the programming on the
Services either violates any Law or could be found by a court or administrative
agency to violate any Law (a “Law Violation” or “Potential Law Violation”) or
reasonably believes in good faith at any time that any of the programming on the
Services is adversely affecting the corporate image that DIRECTV desires to
maintain at such time (an “Image Problem”) then, notwithstanding anything to the
contrary in this Agreement, (i) immediately following written notice to
Programmer in the case of a Law Violation or Potential Law Violation, or (ii) no
sooner than [***] following written notice to Programmer in the case of an Image
Problem (if DIRECTV elects to terminate this Agreement as provided in this
Section 17): DIRECTV may terminate this Agreement, or DIRECTV may cease
distributing the offending programming or the Services (in any portion of the
Territory, or the entire Territory, as DIRECTV shall determine in its sole
discretion based on the genesis of the Law Violation; Potential Law Violation or
Image Problem) until DIRECTV determines in DIRECTV’s sole discretion that there
will be no Image Problem because the Service programming at that subsequent time
is consistent with the corporate image that DIRECTV then desires to maintain or
DIRECTV reasonably determines that a Law Violation or Potential Law Violation
will not again occur.

 

18.           Survival of Representations and Warranties.  All representations
and warranties contained herein or made by the parties, and each of them, in
connection herewith shall survive any independent investigation made by either
party.

 

19.           Program Carriage Acknowledgement.  Programmer acknowledges each of
the following:  (i) DIRECTV has not required a financial interest as a condition
for carriage of the Service; (ii) DIRECTV has not coerced Programmer to provide,
or retaliated against Programmer for failing to provide, exclusive rights
against any other multichannel video programming service as a condition for
carriage of the Service; and (iii) DIRECTV has not engaged in conduct the effect
of which is to unreasonably restrain the ability of Programmer to compete
fairly.

 

20.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all such
counterparts together shall constitute but one and the same instrument.  The
parties also agree that this Agreement shall be binding upon the faxing by each
party of a signed signature page thereof to the other party.  If such a faxing
occurs, the

 

26

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

parties agree that they will each also immediately post, by Federal Express, a
fully executed original counterpart of the Agreement to the other party.

 

27

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

 

 

 

DIRECTV, INC.

 

 

 

 

 

By:

/s/ Toby Berlin

 

 

Name: Toby Berlin

 

 

Title: Vice President, Programming Acquisitions

 

 

Date: July 6, 2010

 

 

 

 

 

 

 

COLORADO SATELLITE BROADCASTING, INC.

 

 

 

 

 

 

 

By:

/s/ Ken Boenish

 

 

Name: Ken Boenish

 

 

Title: President

 

 

Date: July 6, 2010

 

28

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A

 

DESCRIPTION OF THE SERVICE

 

The programming content of the Services shall comply strictly with the
provisions of this Exhibit A and the attached Schedule 1.  In addition to the
definition set forth in Section 1.2.1 of the Agreement, the Services shall
adhere to the industry’s strictest set of standards and practices (the
“Industry’s Standards and Practices”) for adult programming, which will not be
circumvented, and shall comply with the following standards and practices (the
“Standards and Practices”) (which shall control if they conflict with the
Industry’s Standards and Practices) (any act or portrayal which is prohibited
below or which the Industry’s Standards and Practices prohibit to be presented
in audiovisual material shall be deemed a “Prohibited Act”).

 

The Services shall offer tasteful [***] adult programming (feature films and
interstitials) substantially the same in content, quality and production values
as appears on the Services on the date hereof.  It is understood and
acknowledged by Programmer that the Services may contain acts of the type listed
on Schedule I to this Exhibit A under the heading [***].  Subject to the
restrictions set forth herein, the Services’ programming shall consist primarily
of [***].

 

None of the programming or promotional materials of the Services shall condone
or present [***] in any form, nor contain any activity which equates [***]. 
Additionally, under no circumstances shall any programming on the Services
contain any scenes of [***].

 

[***] situations may be presented on the Services as a matter of course;
however, there shall be no depiction of any [***] acts in the [***] of Schedule
I hereof except such acts as are also included in the [***].

 

The Services may include [***]; however, the Services shall not include [***].

 

29

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SCHEDULE I TO EXHIBIT A

 

PROGRAMMING STANDARDS

 

[Programming Standards Rating Schedule Omitted.]

 

[***]

 

30

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT B

 

PROGRAMMER’S RATE CARD

 

[***]

 

31

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT C

 

PROGRAMMING SCHEDULE

 

(see attached)

 

[Programming Schedule by Title and Time Omitted]

 

[***]

 

32

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT D

 

ADDITIONAL SERVICES

 

[***]

 

33

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT E

 

DELIVERY SPECIFICATIONS

 

[***]

 

34

--------------------------------------------------------------------------------